Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 24, 2021

                                       No. 04-21-00314-CR

                                       Jonathan TELLEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 654235
                        Honorable Grace M. Uzomba, Judge Presiding


                                         ORDER
       On June 29, 2021, appellant Jonathan Alexander Tellez was convicted of the offense of
driving while intoxicated and sentenced pursuant to a plea agreement. On July 28, 2021,
appellant filed a notice of appeal. On August 5, 2021, appellant’s trial counsel, Jeff Hohl, filed a
motion to withdraw as appellant’s attorney in this appeal. No party has opposed the motion. On
August 6, 2021, the trial court appointed Jaime Aldape as appellant’s counsel. Accordingly, we
GRANT Mr. Hohl’s motion to withdraw.

        The trial court’s certification in this appeal states that this criminal case, “is a plea-
bargain case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of
Appellate Procedure provides, “The appeal must be dismissed if a certification that shows the
defendant has a right of appeal has not been made part of the record under these rules.” TEX. R.
APP. P. 25.2(d). It is therefore ORDERED that this appeal will be dismissed pursuant to Rule
25.2(d) of the Texas Rules of Appellate Procedure unless appellant causes an amended trial court
certification to be filed within thirty days from the date of this order, showing appellant has the
right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
All other appellate deadlines are SUSPENDED pending our resolution of the certification issue.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court